Citation Nr: 0612734	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

3.  Entitlement to service connection for the residuals of 
injuries to the neck, low back, left arm, and left leg.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969, followed by service with the Army National Guard 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
awarded service connection for PTSD and assigned a 50 percent 
rating, effective March 31, 1999.  The veteran subsequently 
appealed both the disability rating and effective date 
assigned for his PTSD.

This matter also comes to the Board on appeal from a February 
2003 rating decision in which the RO denied entitlement to 
service connection for hearing loss, tinnitus, and headaches, 
and for neck, low back, left arm, and left leg disabilities.

The issues of entitlement to service connection for 
headaches, hearing loss, and tinnitus, and for the residuals 
of injuries to the neck, low back, left arm, and left leg are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied service 
connection for PTSD.

2.  The veteran did not express disagreement with the July 
1996 rating decision or a desire to seek appellate review 
within one year of receiving notification of the decision.

3.  In June 1997, the veteran submitted a statement 
requesting that the RO arrange for him to undergo a VA 
examination for PTSD.

4.  In July 1997, the RO issued a letter requesting that the 
veteran submit a detailed list of his claimed in-service 
stressors.

5.  The veteran did not respond to the RO's July 1997 letter 
within one year of the date of that letter.

6.  On March 31, 1999, the RO received an informal claim of 
service connection for PTSD.

7.  In an October 2001 rating decision, the RO granted 
service connection for PTSD, effective March 31, 1999.

8.  The veteran's service-connected PTSD is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The veteran abandoned a claim of entitlement to service 
connection PTSD that was filed in June 1997 when he failed to 
respond to the RO's request for evidence.  38 C.F.R. § 3.158 
(2005).

3.  The criteria for an effective date prior to March 31, 
1999, for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).

4.  The criteria for the assignment of an initial disability 
rating in excess of 50 percent for the service-connected PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

As discussed above, this matter came to the Board in part on 
appeal from the decision awarding the veteran service 
connection for PTSD.  Thus, the claims for an increased 
disability rating for PTSD and an earlier effective date for 
PTSD constitute "downstream" issues.  See Grantham v. 
Brown, 14 F.3d 1156 (Fed. Cir. 1997).  In this case, the 
veteran was not provided with notice of the type of evidence 
necessary to establish service connection for PTSD prior to 
the initial adjudication of his claim.  

However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the 
matter of entitlement to an increased rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, the 
Board notes that the veteran was subsequently provided 
another VCAA notice letter in March 2005 advising him of the 
evidence needed to substantiate the claim for a higher 
initial rating for PTSD, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The claim 
for an increased rating was subsequently readjudicated in an 
August 2005 Supplemental Statement of the Case.  

Therefore, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate the claim for a higher 
initial rating for PTSD.  

As noted above, the Court held in Dingess/Hartman that VA is 
also required to provide notice as to the effective date 
element of the claim prior to the initial adjudication of the 
claim.  However, the Court has also held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection for PTSD 
are not in dispute.  As will be discussed in greater detail 
below, the Board believes that resolution of the appellant's 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of an effective date.  
Therefore, the Board finds that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim, and that VA has no further duty to 
notify him of the evidence needed to substantiate his claim.  
See 38 U.S.C.A. § 5103A.  Consequently, the Board further 
finds that any deficiency in not providing notice as to the 
effective date element is moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With respect to the claim of entitlement to an increased 
rating for PTSD, the Board further finds that the duty to 
assist requirements of VCAA have also been satisfied in this 
case.  Specifically, the Board finds that all obtainable 
evidence identified by the veteran relative to these issues 
has been obtained and associated with the claims folder, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claim.  38 U.S.C.A. §§ 5103 and 5103A.  

II.  Entitlement to an effective date earlier than March 31, 
1999, for the award of service connection for PTSD

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

If new and material evidence is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2005).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2005).

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158 (2005).

In April 1996, the veteran submitted an informal claim of 
entitlement to service connection for PTSD.  This claim was 
denied by the RO in a July 1996 rating decision because the 
veteran had failed to report for a VA examination.

Thereafter, in June 1997, the veteran submitted a statement 
acknowledging that he had failed to report for a VA 
examination, and requesting that a new one be scheduled.  The 
Board notes that this statement did not contain any language 
expressing disagreement with the RO's determination in the 
July 1996 rating decision, nor did it contain any language 
expressing a desire for appellate review. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  In fact, the veteran appeared to tacitly 
agree with the basis of the RO's denial in that he 
acknowledged failing to report for the scheduled VA 
examination.

The Board notes that no other correspondence was received 
from the veteran within one year of the date of notification 
of the July 1996 rating decision.  Thus, the Board finds that 
the July 1996 rating decision was final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In response to the veteran's June 1997 statement, the RO 
issued a letter in July 1997 advising the veteran that, 
before he could be scheduled for a VA examination, he needed 
to provide a complete detailed description of the specific 
traumatic incidents that produced the stress that resulted in 
the claimed PTSD.  The RO further advised the veteran that 
the evidence should be provided as soon as possible, 
preferably within 60 days.  The RO indicated that, if the 
evidence was not received within one year of the date of this 
letter, benefits to which entitlement is established may not 
be paid for any period prior to the date of its receipt.

The record reflects that no additional correspondence was 
received from the veteran until March 31, 1999, at which time 
the RO received a written statement from the veteran 
accompanied by a letter from a private physician.  In that 
statement, the veteran indicated that he was submitting the 
attached letter in support of a "pending claim" for service 
connection.

Because this statement and the accompanying letter were 
received more than one year after the date of the RO's July 
1997 letter, the RO construed the statement as a new informal 
claim for service connection.  Thus, when service connection 
was ultimately awarded in an October 2001 rating decision, 
the RO granted an effective date of March 31, 1999, because 
that was the date of receipt of the reopened claim.  38 
C.F.R. § 3.400(q), (r).

The veteran is now seeking an earlier effective date for the 
grant of service connection for PTSD.  The Board notes that 
he has not disputed any of the facts as discussed above.  In 
his VA Form 9 received in September 2002, the veteran 
specifically acknowledged receiving the July 11, 1997, letter 
in which the RO requested that he provided a list of 
stressors.  However, he essentially contends that the RO 
should have scheduled him for a new examination at that time 
without asking him to provide the requested stressor 
information.

The Board notes that, where evidence requested in connection 
with an original claim, a claim for increase, a claim to 
reopen, or for the purpose of determining continuing 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, benefits based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158.

As noted above, the RO specifically advised the veteran in 
the July 1997 letter of the consequences of failing to 
respond with the requested information.  He acknowledges 
receiving this letter, and has not provided any explanation 
for his failure to provide the requested information within 
one year of receipt of the letter.  

Although the veteran asserts that he should not have been 
asked to provide this stressor information before undergoing 
an examination, the Board notes that the RO was correct in 
requesting this information, as credible evidence of an in-
service stressor is a prerequisite for an award of service 
connection for PTSD.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  In fact, the record reflects that 
the RO took the same action in response to the subsequent 
March 1999 statement from the veteran, requesting by letter 
that he provide a detailed description of the alleged in-
service stressors before arranging for him to undergo an 
examination.  The main difference with respect to the events 
that unfolded after receipt of the March 1999 statement was 
that the veteran responded immediately to the RO's request 
for stressor information.

As noted, the veteran acknowledges receiving the July 1997 RO 
letter requesting a detailed list of stressors, but he has 
provided no explanation for failing to submit the requested 
information within one year of receipt of the letter.  Thus, 
his claim was abandoned, and the Board finds that the RO was 
correct in construing the March 1999 statement as a new 
informal claim.  

The Board further finds that the veteran has not asserted any 
basis under the law for assignment an effective date earlier 
than March 31, 1999, for the grant of service connection for 
PTSD.  In essence, the Board believes that this is a case in 
which the law and not the evidence is dispositive, and thus, 
that the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

III.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The criteria of DC 9411 for each level of disability in 
excess of 30 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 50 under 38 C.F.R. § 4.130, DC 9411 
at any time since the March 31, 1999, which is the effective 
date of the grant of service connection.

In this regard, the Board believes the most probative 
evidence of record to be the report of an examination by 
arranged by QTC Medical Services in August 2001.  In that 
report, it was noted that the veteran reported experiencing 
flashbacks and depression, as well as irritability.  The 
veteran indicated that he experienced nightmares, and that he 
sometimes woke up in a panic sweating.  He also reported 
feeling distant from people, and that he felt that this had 
caused problems in his marriage.  It was noted that the 
veteran went to work for VA in 1973 in administration and 
records, and that he was still employed by VA.  The veteran 
reported having left work several times after becoming 
irritated with people, and that he and his wife were getting 
marital therapy.  It was indicated that his wife had filed 
for divorce two years before, but did not go through with it.  
During this examination, the veteran noted that he sometimes 
had thoughts of ending it all with a motorcycle accident. 

Examination revealed that the veteran was neatly and casually 
groomed, and that he was oriented times three.  The examiner 
found his speech to be coherent and articulated, but his mood 
was found to be depressed.  The examiner noted that the 
veteran had no auditory or visual hallucinations, but that he 
had experienced some suicidal thoughts without intent or 
plan.  It was also noted that he had experienced some 
homicidal thoughts in the past, but had no current active 
intent, plans, or access.  The examiner found that his 
insight and judgment were fair.  

The examiner assigned a global assessment of functioning 
(GAF) score of 60, which is indicative of moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

The Board finds that the results of this examination support 
the assignment of no more than a 50 percent disability rating 
for PTSD.  In essence, this examination establishes that the 
veteran's PTSD is not manifested by total occupational and 
social impairment, gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  Thus, a 100 percent rating is not warranted under DC 
9411.

Furthermore, this examination also shows that his PTSD is not 
manifested by deficiencies in judgment, thinking, or mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.

The Board recognizes that the veteran reported a history of 
irritability during that examination.  However, there is no 
indication that this irritability was ever manifested by 
violence so as to warrant a 70 percent rating.  Similarly, 
although the examination reveals that the veteran has 
difficulty maintaining relationships, the examination also 
revealed that he has remained married and that he has been 
able to maintain employment.  Thus, his PTSD is not shown to 
be manifested by a complete inability to establish and 
maintain effective relationships.

With respect to the veteran's flashbacks, nightmares, and 
depression, the Board notes that these manifestations are 
already contemplated by the 50 percent rating currently 
assigned.  In addition, the Board finds that the GAF score of 
60 is also consistent with the 50 percent rating, as a GAF of 
60 contemplates moderate difficulty in social or occupational 
functioning, such as having few friends and experiencing 
recurring conflicts with peers or co-workers.

The Board notes that the veteran has received periodic 
outpatient treatment since undergoing his VA examination in 
2001.  The Board concludes that the findings noted in the 
veteran's outpatient clinical records are consistent with a 
rating of no more than 50 percent for PTSD.  During a mental 
health examination in March 2002, the veteran reported 
experiencing some depression after his wife moved out of the 
house, but he denied suicidal thoughts at that time.  
Subsequent clinical notes in April 2002 and May 2002 reveal 
that the veteran's mood and affect continued to improve.  
Subsequent records also show that the veteran's wife returned 
home and that they remain married. 

During an April 2004 examination conducted regarding his 
service-connected sexual dysfunction, it was noted that the 
veteran had a long history of depression and anxiety.  It was 
also noted that he had no other relationships other than with 
his wife, but that he was employed with VA, and does not miss 
work due to his disability.  The examiner indicated that the 
veteran had a history of suicidal thoughts in the past, but 
was not suicidal now.

Most recently, in a VA outpatient treatment record dated in 
July 2005, the veteran was given a GAF score of 55, which is 
indicative of moderate symptomatology or moderate impairment 
in social and occupational functioning.  It was noted that 
his wife still "comes and goes," but that they remained 
married.  The veteran described himself as ambivalent about 
his marriage.  The veteran also reported that he had been in 
contact with other veterans who were helping him with his 
claims.

In light of these outpatient records, the Board concludes 
that the veteran's PTSD is still not manifested by total 
occupational and social impairment so as to warrant a 100 
percent rating under DC 9411.  The Board also concludes that 
the veteran's PTSD is also not manifested by obsessional 
rituals, near-continuous panic or depression, impaired 
impulse control, or other symptoms that would support the 
assignment of a 70 percent rating under DC 9411.

The Board has considered whether the veteran's occasional 
reports of having suicidal thoughts support the assignment of 
an increased rating under DC 9411.  In this regard, the Board 
has considered 38 C.F.R. § 4.21, which provides that it is 
not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified.  The Board has also considered the provisions of 
38 C.F.R. § 4.7, which provides that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.

However, although criteria of DC 9411 does include suicidal 
ideation among the criteria for a 70 percent rating, the 
Board finds that the remaining criteria for a 70 percent 
rating are not shown.  In fact, the Board finds that the 
veteran's overall disability picture is otherwise entirely 
consistent with a disability rating of no more than 50 
percent under DC 9411.  Given the veteran's overall moderate 
level of symptomatology, his ability to maintain consistent, 
full-time employment, and the absence of any other symptoms 
that would support the assignment of a disability rating in 
excess of 50 percent, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
70 percent rating under DC 9411.

In summary, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected PTSD at any time during the pendency of 
this appeal.  See Fenderson, supra.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

Entitlement to an effective date earlier than March 31, 1999, 
for the grant of service connection for PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  In support of his claim, he 
submitted the report of a private ear, nose, and throat (ENT) 
examination dated in April 2002.  In that report, the 
examiner noted that the veteran had served as a combat 
engineer and had experienced tremendous noise exposure during 
service.  The examiner noted a diagnosis of bilateral mild 
sensorineural hearing loss, right ear slightly worse than the 
left.  The examiner further noted that the veteran's pattern 
of right ear hearing loss was suggestive of a noise-induced 
etiology, and that the left ear hearing loss was non-
specific.

The Board notes that the results of this testing are 
uninterpreted and cannot be relied upon for VA purposes.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  Therefore, the Board 
finds that the claim of service connection for hearing loss 
must be remanded so that the veteran can undergo VA 
examination to clarify the nature, extent, and etiology of 
his hearing loss.  In addition, the examiner should also be 
asked to offer an opinion as to the nature and etiology of 
the claimed tinnitus.

The veteran is also seeking service connection for headaches 
and for disabilities of the neck, low back, left arm, and 
left leg.  He essentially contends that these disabilities 
are the result of injuries sustained in an automobile 
accident that occurred when he was returning home from a 
weekend National Guard drill.  Specifically, he asserts that 
he was returning home from such a drill on December 18, 1999, 
when his car was struck by another vehicle, and that he 
subsequently developed headaches and other disabilities as a 
result of that accident.

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized active or inactive duty training is deemed to 
have been on active or inactive duty training at the time 
such injury was incurred.  In determining whether the 
individual was disabled or died from an injury so incurred, 
VA shall take into account the hour on which the individual 
began the travel, the hour on which such individual was 
scheduled to arrive for duty, the method of travel, the 
itinerary, the manner in which the travel was performed, and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by these provisions, the burden of proof shall be on 
the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

However, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  VA's duty to assist includes the duty to 
make as many requests as necessary to obtain relevant records 
from a Federal department or agency, including service 
medical records.

In support of his claim, the veteran has submitted a 
memorandum issued by the Oklahoma National Guard to all 
members of his unit requiring their presence for annual 
mandatory training on civil disturbance.  It is noted in the 
memorandum that first formation was scheduled for 0730Hrs 
(7:30 am.) on Saturday, December 18, 1999, and that the 
training would take place on December 18th and 19th.  

The veteran has also submitted an Oklahoma Motor Vehicle 
Collision Report and an Official Oklahoma Traffic Collision 
Report, both of which were completed and signed by a member 
of the Oklahoma Highway Patrol.  According to these 
documents, the accident occurred on December 17, 1999, at 
7:00pm, and it took place while the veteran was travelling 
Northbound from Muskogee.  Thus, it appears that the veteran 
was travelling in a direction that would be consistent with 
driving away from National Guard training in McAlister, 
Oklahoma, and towards his home in Broken Arrow, Oklahoma.  
However, the collision reports also contradict his statements 
as to the time of the accident because these reports indicate 
that the accident actually occurred one day before the start 
of his training, which he contends occurred on December 18th.

In October 2002, the RO issued a letter to the Oklahoma Army 
National Guard requesting verification of the veteran's 
periods of service, especially the drill date in December 
1999, and requesting any line of duty determinations made in 
regard to the motor vehicle accident in December 1999.  

In response, the Oklahoma Army National Guard provided a 
number of service medical and personnel records, including an 
annual report of points earned towards retirement as of 
August 2002.  This document included the total points earned 
between August 24, 1999, and August 23, 2000, but did not 
specify the exacts periods of inactive or active duty that 
the veteran served during that period.

As noted above, VA's duty to assist includes the duty to make 
as many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records.  Therefore, the Board finds that the Oklahoma Army 
National Guard must be asked to provide an affirmative 
response as to whether are records available showing whether 
or not the veteran served on active or inactive duty for 
training on December 17th, 18th, and 19th of 1999, and, if so, 
to provide those records.

The VCAA also require VA to notify the claimant of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  See Quartuccio, supra.  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman, supra.  

In this case, the veteran has received notice as to the 
elements of existence of a disability, and a connection 
between service and the disability.  However, he has not been 
advised as to the element of veteran's status, which in this 
case means the type of evidence needed to substantiate his 
claim that these injuries occurred during a period of active 
or inactive duty for training.  The Board finds that such 
notice is necessary to fulfill the requirement that he be 
provided notice as to his status as a veteran for the purpose 
of receiving these benefits.  See Dingess/Hartman, supra.

Therefore, pursuant to Dingess/Hartman, the Board finds that 
the veteran must be specifically notified that, in order to 
substantiate these claims for service connection, the 
evidence must establish that these disabilities arose from 
injuries sustained while proceeding directly to or returning 
directly from authorized active or inactive duty training.  
The veteran should also be advised that, in determining 
whether the individual was disabled from an injury so 
incurred, VA shall take into account the hour on which the 
individual began the travel, the hour on which such 
individual was scheduled to arrive for duty, the method of 
travel, the itinerary, the manner in which the travel was 
performed, and the immediate cause of disability or death.  
38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).



Accordingly, the case is REMANDED for the following action:

1.  The AMC should also ask the veteran 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the AMC should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the AMC should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  Regardless of whether the veteran 
responds, the AMC should request all 
available medical records pertaining to 
the veteran from the VA Medical Center in 
Muskogee since July 2005.

3.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature, extent, and etiology of the 
veteran's claimed hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  If 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the hearing loss 
and/or tinnitus is related to the 
veteran's military service.

4.  The AMC should contact the Oklahoma 
Army National Guard and request specific 
confirmation as to whether the veteran 
served on active or inactive duty for 
training on December 17th, 18th, and 19th 
of 1999, and, if so, to provide the 
records verifying such service.

5.  The originating agency should provide 
the veteran with appropriate notice 
regarding his claims as required by the 
Court's decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006) 
and in accordance with VBA Fast Letter 
06-04 (March 14, 2006).  This would 
include information on the types of 
evidence that may be submitted to 
substantiate all elements of the claims 
raised, including what is required to 
establish service connection for 
disabilities claimed to have arose from 
injuries sustained while proceeding 
directly to or returning directly from 
authorized active or inactive duty 
training, as well as the assignment of a 
disability rating and an effective date 
for all claims at issue. 

6.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
veteran's claims.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L .KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


